Citation Nr: 1821799	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-18 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic otitis media with otosclerosis, status post stapedectomy and labyrinthectomy, claimed as dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied service connection for chronic otitis media.  The Veteran filed a timely notice of disagreement (NOD) in September 2009.

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

In March 2016 and June 2017, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In March 2009, the Veteran appointed the Veterans of Foreign Wars of the U.S. (VFW) service organization to represent him.  See March 2009 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In April 2017, the Veteran appointed the Disabled American Veterans service organization as his representative.  See April 2017 VA Form 21-22.  At the time of the Board's June 2017 decision, the Board found that the request for change of representation was not timely and proceeded with the VFW as the Veteran's representative.  However, as the request in change of representation was made 90 days prior to the claim for service connection now being returned to the Board, the Board finds the request in change of representation is now timely, and has proceeded with the DAV as the Veteran's representative.  38 C.F.R. § 20.1304 (a). 

In a June 2017 rating decision, the RO effectuated the Board's June 2017 decision granting service connection left ear hearing loss and bilateral tinnitus.  These grants represented a maximum grant of benefits sought on appeal.  In July 2017, the Veteran filed a NOD with the effective date and disability rating assigned for his left ear hearing loss.  In a July 2017 letter to the Veteran, the RO acknowledged the Veteran's NOD.  As it appears the RO is processing the Veteran's NOD, the claims for an earlier effective date and increased rating remain pending before the RO.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's chronic otitis media is caused by or related to service. 


CONCLUSION OF LAW

The criteria for service connection for chronic otitis media have not been met.  38 U.S.C. § 1101, 1110, 1111, 1113, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in April 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded a VA examination in July 2009 and an addendum opinion in July 2017.  The examination is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

The Veteran contends that service connection is warranted for chronic otitis media with otosclerosis, status post stapedectomy and labyrinthectomy, claimed as dizziness.  Specifically, he claims that he developed dizziness in service and that it has continued since.  The Veteran has recently alleged that the aspirin he took in service caused his dizziness in service.  See March 2018 appellate brief. 

The Veteran's September 1962 entrance examination reflects that his head, ears, and drums were found normal upon objective examination.  On an April 1964 reenlistment examination, the Veteran denied dizziness or fainting spells; ear, nose, or throat trouble; and running ears.  Upon objective examination, his head, ears, and drums were found normal.  In October 1965, the Veteran reported with chills, dizziness, and heavy breathing, and was diagnosed with hyperventilation.  In March 1967, the Veteran reported with complaints of coughing, congestion, aching, and dizziness, and was diagnosed with an upper respiratory infection.  In a January 1968 periodic examination, the Veteran's head, ears, and drums were objectively normal.  On his March 1970 separation examination, the Veteran denied dizziness or fainting spells; ear, nose, or throat trouble; or running ears.  Upon objective examination, the Veteran's head, ears, and drums were found normal.  An October 22 (year unknown) treatment record reflects that the Veteran had an abscess of his right external ear that was drained by excision.  The Veteran's service treatment records are otherwise silent for complaints of or treatment for dizziness or an ear condition. 

Post-service treatment records reflect that the Veteran underwent a stapedectomy with prosthesis of his left ear for otosclerosis in January 1977.  See 1976-1977 private treatment records.  His prosthesis slipped into the vestibule and formed a fistula that caused dizziness; resulting in the removal of the prosthesis and a labyrinthectomy.  However, the Veteran continued to complain of dizziness.  See October 1979 letter from Dr. J.A.

The Veteran was afforded a VA examination in July 2009.  After reviewing the Veteran's medical history, the examiner found that the Veteran's serous otitis media began in 1976.  However, the examiner concluded that based on the available information, the Veteran's otitis media was not related to service, noting that the Veteran's otitis media did not begin until six years after discharge.  

During the Veteran's November 2015 hearing, he testified that he experienced dizziness in service, which necessitated a stapedectomy and labyrinthectomy.  He also testified that, although he experienced periods of dizziness in service, he did not seek medical attention for it, so there is no record of it in his service treatment records.  The Veteran also contends that after service, in 1970, a dizzy spell caused him to put his hand down onto a table saw and cut his hand.  See April 2009 VA Form 21-4138 (Statement in Support of Claim). 


In March 2016 and June 2017, the Board remanded the claim back to obtain an addendum opinion as to the nature and etiology of the Veteran's otitis media.  

A July 2017 VA addendum opinion reflects that the examiner reviewed the Veteran's electronic claims file and service treatment records.  The examiner noted that the Veteran's ears and eardrums were found normal on his September 1962, April 1964, January 1968, and May 1970 examinations.  The examiner also indicated that the Veteran reported with chills, dizziness, and shortness of breath in October 1965 and was diagnosed with hyperventilation.  In March 1967, the Veteran complained of coughing, congestion, aching in his back, and dizziness, for which he was treated for an upper respiratory illness.  The examiner found that the two reports of dizziness were concurrent with other symptoms, such as treatment for an upper respiratory illness and hyperventilation, and that there was no evidence in the Veteran's service treatment records of complaints of or treatment for an ear problem or otitis media, or within one year of separation.  Rather, all the Veteran's medical examination forms available for review indicated that his ears and eardrums were normal.  Furthermore, in order to make a claim for otitis media, more than three to four episodes of the condition in a one year period or one episode lasting more than 90 days would be necessary to be considered a clinically significant chronic condition.  

The Board finds the July 2017 VA examiner's opinion is wholly adequate and is supported by detailed, well-reasoned rationale that includes consideration of the Veteran's reports of dizziness in service, his diagnosis of otitis media post-service, and the medical evidence of record.  The Board attaches great weight to this opinion.  The Board notes that while the examiner initially indicated that the Veteran's otitis media was "as least as likely as not" caused by or a result of service, the rationale included in the examiner's opinion is against finding that there is a nexus between the Veteran's otitis media and service.  The Board finds that this was a typographical error by the examiner, and that remanding the claim for clarification, when the supporting rationale is adequate, would only serve to delay the Veteran's claim.  

The Board acknowledges that a veteran is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his chronic otitis media and whether his disability is related to his in-service dizziness; such a matter requires medical expertise and laboratory testing. See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As to the Veteran's contentions that his in-service use of aspirin caused his dizziness, the Board notes that the July 2017 VA examiner has attributed the Veteran's in-service reports of dizziness to acute illnesses which were treatable.  Furthermore, the medical evidence of record has not attributed the Veteran's in-service use of aspirin to his otitis media, nor has the Veteran provided any evidence of such.  As such, the Board finds the Veteran's representations in these regards to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's chronic otitis media and his in-service reports of dizziness in the above compensation examination medical opinion.

The Board has considered the Veteran's lay statements that he did not seek treatment for dizziness in service.  However, the Board notes that the Veteran's service treatment records reflect complaints of dizziness, which were attributed to acute illnesses at the time.  

The medical evidence of record fails to demonstrate that the Veteran's chronic otitis media with otosclerosis, status post stapedectomy and labyrinthectomy, was caused by or related to service.  For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for chronic otitis media.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for chronic otitis media with otosclerosis, status post stapedectomy and labyrinthectomy, claimed as dizziness, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


